NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ALEXI FERNANDEZ,                              )
a/k/a ALEXEI FERNANDEZ,                       )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-5131
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Howard L. Dimmig, II, Public Defender, and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Allison C. Heim, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.